Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered on or about November 1, 1999, insofar as it denied defendant Riverbay Corporation’s motion to dismiss plaintiffs Labor Law § 240 (1) and § 241 (6) claims, unanimously reversed, on the law, without costs, and the motion granted.
Defendant established its entitlement to summary judgment dismissing plaintiffs Labor Law claims. As we have previously held, the changing of an elevator cable, in the absence of any proof that the elevator was inoperable, does not constitute a repair within the contemplation of Labor Law § 240 (1) and § 241 (6) (Molloy v 750 7th Ave. Assocs., 256 AD2d 61; see also, Papapietro v Rock-Time, 265 AD2d 174; Carr v Jacob Perl Assocs., 201 AD2d 296; Wilson v City of New York, 903 F Supp 553, affd 89 F3d 32). The fact that maintenance on the cable may have been warranted because it showed signs of wear *255does not alter this conclusion (id.). Concur — Mazzarelli, J. P., Lerner, Buckley, Friedman, JJ.